Title: To George Washington from Benjamin Church, 3 October 1775
From: Church, Benjamin
To: Washington, George



[Cambridge, c.3 October 1775]
May it please your Excellency

Being informed by my Friend⟨s⟩ Drs McKnight & McHenry, that the indiscrete Letter is decyphered, and that notwithstanding the evident Tendency of the whole was to influence the Enemy to propose immediate Terms of Accommodation, yet I am censured and some sinister suspicions still entertained on Acct of some Passages contained therein—further to elucidate the matter I must beg your Excellency’s Indulgence to represent a few facts—The Person addressed was a Brother, a warm stickler for the Honour, Dignity & Power of Britain; during the whole Contest previous to leaving Boston, I had kept up

a close Acquaintance with him, and led him to believe notwithstanding my Abhorrence of the present Measures, that I was greatly distressed lest Britain shd eventually be ruined; by such Conduct I frequently availed myself of such Intelligence from him, as I could improve to the publick Advantage; the Necessity on our part of such Accommodation could it be obtained on proper Terms was the sole Inducement to writing that unfortunate Letter; when they were informed of our Weakness in point of Artillery & Ammunition which he mentioned in his Letter to me, in order to give the Colour of Truth to my exaggerated Acct some facts were necessary to be introduced the Facts mentioned were such as I was confident they must have heard of, the robbing the Kings Stores as they called it, and the Affair of Canada I learned myself from the News Papers; with regard to the great Pains I had taken, and the great risque I run, in conveying the Letter, was meant merely to impress his Mind with the Apprehensi⟨on mutilated⟩ great solicitude for Peace for the preservation ⟨mutilated⟩ they were entirely fallacious, I have not been t⟨mutilated⟩ Ten Years, I never asked a Man to take a Le⟨mutilated⟩ neither was any man apprehended on that Acct that this was a fetch for this purpose, if I remember right, is further ⟨mutilated⟩med by ⟨m⟩y telling him I was going to take another Journey to Newport for the sole purpose of conveying that Letter, whereas I had no such Intent; ’tis a lying Legend I confess, but the End must apologize for the means; I there formed a Plan for him to write to me, under a feigned Name, the Design was evidently calculated to obtain Intelligence from him of their Designs, which could not but serve us, had he communicated anything—I likewise remember that I plead a necessity of sending the Cannon from Providence to avoid suspicion, I knew that Intelligence would soon get to Boston fm rhode Island of my procuring the Cannon, which would effectually defeat the End I proposed in my Letter, of being influenced in my Advice principally by a regard to Britain—To remove any suspicions on this head, I beg leave to inform your Excellency, that No Man ever spoke to me, to procure the Cannon; when in Providence I heard of their being there I thought they were necessary in the Camp, a zeal for the common cause influenced me to apply for them, I waited a day or two to procure them, had the Committee of Warlike Stores summoned & attended them, they

complied with my request, and sent them down and I wrote a Letter of Apology to Genl Ward for my Officiousness in this matter—That this foolish Affair was conducted w[it]h Irregularity and may have sundry passages equally exceptionable is probable, but I can honestly appeal to Heaven for the purity of my Intentions; that I have much of folly, precipitation and Indiscretion to be forgiven I candidly confess, that forgiveness I most humbly intreat, but I hope your Excellency will consider I have struggled long, I have served faithfully, I have never swerved from my duty through fear or temptation, if I suffer on this score ⟨mutilated⟩ retreat; the most determined & constant Enemy to his ⟨mutilated⟩ld be happy compared with me; I suffer inexpressibly ⟨mutilated⟩ reflections, I condemn my heedless Folly most sincerely; ⟨mutilated⟩lore the magnanimous the compassionate General Washington to shield me from undeserved Infamy—I am Dear & honoured sir, your distressed & faithful Humble servant,

Benja. Church jr

